        Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 1 of 13



 1 LTL ATTORNEYS LLP
   Enoch H. Liang (SBN 212324)
 2 601 Gateway Boulevard, Suite 1010

 3 South San Francisco, California 94080
   Tel: 650-422-2130
 4 Fax: 213-612-3773
   enoch.liang@ltlattorneys.com
 5
   James M. Lee (SBN 192301)
 6 Caleb H. Liang (Bar No. 261920)

 7 300 S. Grand Ave., 14th Floor
   Los Angeles, California 90071
 8 Tel: 213-612-8900
   Fax: 213-612-3773
 9 james.lee@ltlattorneys.com
   caleb.liang@ltlattorneys.com
10

11 HUNG G. TA, ESQ. PLLC
   Hung G. Ta
12 JooYun Kim
   250 Park Avenue, 7th Floor
13 New York, New York 10177
   Tel: 646-453-7288
14
   hta@hgtlaw.com
15 jooyun@hgtlaw.com

16 Lead Counsel for Court-Appointed Lead Plaintiff and the Class
   [Additional Counsel Listed on Signature Page]
17
                            UNITED STATES DISTRICT COURT
18
                         NORTHERN DISTRICT OF CALIFORNIA
19
                                                     Master File No. 17-cv-06779-RS
20
   IN RE TEZOS SECURITIES LITIGATION
21                                                   CLASS ACTION

22 This document relates to:                        PLAINTIFFS’ NOTICE OF MOTION
                                                    AND MOTION TO SUBSTITUTE LEAD
23         ALL ACTIONS.                             PLAINTIFF
24
                                                    Date:    March 7, 2019
25                                                  Time:    1:30 p.m.
                                                    Crtrm:   3
26                                                  Judge:   Hon. Richard Seeborg
27

28


            PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                      NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 2 of 13



 1 TO:      ALL PARTIES AND THEIR ATTORNEYS OF RECORD
 2          PLEASE TAKE NOTICE THAT, on March 7, 2019, at 1:30 p.m., before the Honorable
 3 Richard Seeborg of the United States District Court, Northern District of California, located at 450

 4 Golden Gate Avenue, San Francisco, California 94102, Lead Plaintiff Arman Anvari and additional

 5 named plaintiffs Artiom Frunze and Pumaro LLC (collectively, “Plaintiffs”) will move before this

 6 court for an order to withdraw Arman Anvari as Lead Plaintiff, and substitute Artiom Frunze as the

 7 new Lead Plaintiff. This motion is based upon this Notice of Motion and Motion, the accompanying

 8 Memorandum of Points and Authorities, the Proposed Order filed herewith, all pleadings and papers

 9 filed herein, the arguments made regarding this matter, and any other information properly before the

10 Court.

11   Date: January 25, 2019                              LTL ATTORNEYS LLP
12                                                       By: s/ Enoch H. Liang
13                                                              Enoch H. Liang
                                                                LTL ATTORNEYS LLP
14                                                              601 Gateway Boulevard, Suite 1010
                                                                South San Francisco, California 94080
15                                                              Tel: 650-422-2130
                                                                Fax: 213-612-3773
16                                                              enoch.liang@ltlattorneys.com
17
                                                                James M. Lee
18                                                              Caleb H. Liang
                                                                LTL ATTORNEYS LLP
19                                                              300 S. Grand Ave., 14th Floor
                                                                Los Angeles, California 90071
20                                                              Tel: 213-612-8900
21                                                              Fax: 213-612-3773
                                                                james.lee@ltlattorneys.com
22                                                              caleb.liang@ltlattorneys.com

23                                                              Hung G. Ta
                                                                JooYun Kim
24
                                                                HUNG G. TA, ESQ., PLLC
25                                                              250 Park Avenue, 7th Floor
                                                                New York, New York 10177
26                                                              Tel: 646-453-7288
                                                                Fax: 646-453-7289
27                                                              hta@hgtlaw.com
                                                                jooyun@hgtlaw.com
28
                                                     1
             PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
     Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 3 of 13



 1                                           Lead Counsel for Court-Appointed Lead
                                             Plaintiff and the Class
 2

 3                                                  William R. Restis
                                                    THE RESTIS LAW FIRM, P.C.
 4                                                  402 West Broadway, Suite 1520
                                                    San Diego, CA 92101
 5                                                  Tel: 619.270.8383
                                                    william@restislaw.com
 6

 7                                                  Joseph J. DePalma
                                                    Bruce D. Greenberg
 8                                                  Jeremy Nash
                                                    LITE DEPALMA GREENBERG,
 9                                                  LLC
                                                    570 Broad Street, Suite 1201
10                                                  Newark, NJ 07102
11                                                  Tel: (973) 623-3000
                                                    Fax: (973) 623-0858
12                                                  jdepalma@litedepalma.com
                                                    bgreenberg@litedepalma.com
13                                                  jnash@litedepalma.com
14
                                             Additional Counsel for the Class
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
        PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                  NO. 3:17-CV-06779-RS
        Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 4 of 13



 1 LTL ATTORNEYS LLP
   Enoch H. Liang (SBN 212324)
 2 601 Gateway Boulevard, Suite 1010

 3 South San Francisco, California 94080
   Tel: 650-422-2130
 4 Fax: 213-612-3773
   enoch.liang@ltlattorneys.com
 5
   James M. Lee (SBN 192301)
 6 Caleb H. Liang (Bar No. 261920)

 7 300 S. Grand Ave., 14th Floor
   Los Angeles, California 90071
 8 Tel: 213-612-8900
   Fax: 213-612-3773
 9 james.lee@ltlattorneys.com
   caleb.liang@ltlattorneys.com
10

11 HUNG G. TA, ESQ. PLLC
   Hung G. Ta
12 JooYun Kim
   250 Park Avenue, 7th Floor
13 New York, New York 10177
   Tel: 646-453-7288
14
   hta@hgtlaw.com
15 jooyun@hgtlaw.com

16 Lead Counsel for Court-Appointed Lead Plaintiff and the Class
   [Additional Counsel Listed on Signature Page]
17
                            UNITED STATES DISTRICT COURT
18
                         NORTHERN DISTRICT OF CALIFORNIA
19
                                                     Master File No. 17-cv-06779-RS
20
   IN RE TEZOS SECURITIES LITIGATION
21                                                   CLASS ACTION

22 This document relates to:                        MEMORANDUM OF POINTS AND
                                                    AUTHORITIES IN SUPPORT OF
23         ALL ACTIONS.                             PLAINTIFFS’ MOTION TO
                                                    SUBSTITUTE LEAD PLAINTIFF
24

25                                                  Date:    March 7, 2019
                                                    Time:    1:30 p.m.
26                                                  Crtrm:   3
                                                    Judge:   Hon. Richard Seeborg
27

28

         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ MOTION TO
                               SUBSTITUTE LEAD PLAINTIFF
                                   NO. 3:17-CV-06779-RS
            Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 5 of 13



 1                                                         TABLE OF CONTENTS
 2                                                                                                                                          Page No.
 3 STATEMENT OF THE ISSUES .........................................................................................................1 

 4 PROCEDURAL BACKGROUND ......................................................................................................1 

 5 ARGUMENT ........................................................................................................................................2 

 6
      I.        THE COURT SHOULD PERMIT MR. ANVARI TO WITHDRAW AS LEAD
 7              PLAINTIFF ..............................................................................................................................2 

 8 II.          THE COURT SHOULD APPOINT MR. FRUNZE AS THE SUBSTITUTE LEAD
                PLAINTFF ................................................................................................................................3 
 9
                A.         It Is Within The Court’s Discretion And Authority To Substitute The Lead
10                         Plaintiff In Appropriate Circumstances ........................................................................3 
11              B.         Mr. Frunze Should Be Appointed As The Substitute Lead Plaintiff ............................4 
12
      CONCLUSION.....................................................................................................................................7 
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               i
                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                  PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                                 NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 6 of 13



 1                                  STATEMENT OF THE ISSUES
 2          Lead Plaintiff Arman Anvari and additional named plaintiffs Artiom Frunze and Pumaro LLC
 3 (collectively, “Plaintiffs”) respectfully submit this memorandum of points and authorities in support

 4 of their motion to: (a) withdraw Arman Anvari as the Lead Plaintiff; and (b) substitute Artiom Frunze

 5 as the new Lead Plaintiff.

 6                                 PROCEDURAL BACKGROUND
 7          On March 16, 2018, the Court appointed Mr. Anvari Lead Plaintiff in this action, and
 8 appointed his attorneys, LTL Attorneys (“LTL”) and Hung G. Ta, Esq. PLLC (“HGT Law”), as co-

 9 lead counsel for the proposed class. Dkt. No. 101. On April 3, 2018, Lead Plaintiff filed his

10 Consolidated Class Action Complaint (“Complaint”).

11          On May 15, 2018, Defendants Tezos Stiftung, Dynamic Ledger Solutions, Inc., Arthur
12 Breitman and Kathleen Breitman filed motions to dismiss this lawsuit. Dkt. Nos. 119, 123. The

13 Court denied these motions to dismiss. Dkt. No. 148. However, the Court granted the motions to

14 dismiss filed by Bitcoin Suisse AG, Timothy C. Draper and Draper Associates V Crypto LLC. Dkt.

15 Nos. 117, 126, 148. On September 6, 2018, the parties attended the initial Case Management

16 Conference with the Court, which resulted in the entry of a Case Management Scheduling Order.

17 Dkt. No. 165. On October 22, 2018, the Court entered a Stipulated Protective Order governing

18 discovery in this action. Dkt. No. 178.

19          Considerable activity has occurred since the initial Case Management Conference. The
20 parties are presently in the midst of discovery, and have exchanged voluminous discovery requests

21 and document productions, and served discovery requests on and obtained documents from various

22 third parties. To provide additional representation for the putative Class, on November 21, 2018 and

23 January 7, 2019, Lead Plaintiff added named plaintiffs Pumaro LLC and Artiom Frunze to the lawsuit,

24 which was stipulated to by Defendants and so-ordered by the Court. Dkt. Nos. 183 and 186. On

25 December 14, 2018, the parties attended a one-day private mediation before Professor Eric Green of

26 Resolutions, LLC. However, the mediation was unsuccessful. On January 9, 2019, Plaintiffs filed

27 their Motion for Class Certification. Dkt. Nos. 193 to 195. That motion is pending.

28
                                                     1
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                        PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                       NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 7 of 13



 1          Although Mr. Anvari has actively participated in the lawsuit so far, including by providing
 2 discovery responses and documents, he has informed Co-Lead Counsel that he no longer believes he

 3 can adequately represent the putative class and therefore seeks to withdraw as Lead Plaintiff.

 4                                               ARGUMENT
 5 I.       THE COURT SHOULD PERMIT MR. ANVARI TO WITHDRAW AS LEAD
            PLAINTIFF
 6

 7          Federal Rule of Civil Procedure 21 (“Rule 21”) provides in relevant part that “[o]n motion or

 8 on its own, the court may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21. “It is

 9 certainly within the lead plaintiffs’ discretion and, perhaps more importantly, part of a lead plaintiff’s

10 responsibility to propose their own withdrawal and substitution should it be discovered that they may

11 no longer adequately represent the interests of the purported plaintiff class.” In re NYSE Specialists

12 Sec. Litig., 240 F.R.D 128, 134 (S.D.N.Y. 2007); see also In re Currency Conversion Fee Antitrust

13 Litig., 01 MDL No. 1409, 2004 U.S. Dist. LEXIS 22320, *4 (S.D.N.Y. Nov. 3, 2004) (“If the

14 [w]ithdrawing Plaintiffs are inadequate representatives, due process requires their withdrawal as class

15 representatives. . . . ‘[A]bsent a good reason . . . a plaintiff should not be compelled to litigate if it

16 doesn’t wish to.’”) (citation omitted).

17          Consistent with these principles, courts in this district and other jurisdictions routinely allow

18 parties to withdraw from class actions at various stages of the litigation, and recognize that

19 occasionally the need arises for a court to exercise its authority to substitute another plaintiff to serve

20 as the Lead Plaintiff. See, e.g., Morgan v. AXT, Inc., No. C04-04362 (MJJ) (N.D. Cal. Mar. 14, 2007),

21 Dkt. No. 93 (granting motion of lead plaintiff to withdraw and substituting new lead plaintiff); In re

22 Rackable Systems, Inc. Sec. Litig., No. C09-0222-CW (N.D. Cal. Mar. 22, 2010), Dkt. No. 53

23 (permitting lead plaintiff to withdraw under Rule 21 and substituting in a new lead plaintiff); Billhofer

24 v. Flamel Techs., No. 07-civ-9920, 2010 U.S. Dist. LEXIS 99438, *8-9 (S.D.N.Y. Sept. 21, 2010)

25 (ordering that “Billhofer’s motion to withdraw as Lead Plaintiff is granted, and Jenkins is substituted

26 as Lead Plaintiff in this action”).

27

28
                                                        2
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                          PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                         NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 8 of 13



 1          In this case, Mr. Anvari no longer believes that he can adequately represent the putative Class.
 2 See Declaration of Arman Anvari, attached as Ex. A to the Ta Declaration.1 In addition, Mr. Frunze,

 3 another qualified class member who is also a named plaintiff, is ready, willing and able to serve as a

 4 substitute Lead Plaintiff. See infra, Section II. Accordingly, Mr. Anvari’s motion to withdraw as

 5 Lead Plaintiff should be granted.

 6 II.      THE COURT SHOULD APPOINT MR. FRUNZE AS THE SUBSTITUTE
            LEAD PLAINTFF
 7
            A.      It Is Within The Court’s Discretion And Authority To Substitute The
 8
                    Lead Plaintiff In Appropriate Circumstances
 9
            The PSLRA is “entirely silent on the proper procedure for substituting a new lead plaintiff
10
     when the previously certified one withdraws.” In re Initial Public Offering Sec. Litig., 214 F.R.D.
11
     117, 120 (S.D.N.Y. 2002). In the absence of statutory guidance, courts in this and other districts
12
     recognize that it is in the Court’s discretion to permit withdrawal and substitution in appropriate
13
     circumstances. Z-Seven Fund, Inc. v. Motorcar Parts & Accessories, 231 F.3d 1215, 1218 (9th Cir.
14
     2000) (“the district court’s order designating a lead plaintiff is not a conclusive, immutable
15
     determination of the issue. It can be revisited if circumstances warrant.”); In re Impax Labs., Inc. Sec.
16
     Litig., No. C04-04802-JW, 2008 U.S. Dist. LEXIS 104485, *28 (N.D. Cal. Apr. 17, 2008) (Ware, J.)
17
     (analyzing “legislative intent with respect to the PSLRA’s lead plaintiff process” and “find[ing] that
18
     at this stage of the litigation, there is no prejudice in permitting Plaintiffs to substitute a new Lead
19
     Plaintiff”); In re NYSE Specialists, 240 F.R.D. at 133-34 (Sweet J.) (collecting cases holding that
20
     courts have the “ability to consider motions to disqualify, remove, withdraw, substitute, and add lead
21
     plaintiffs throughout the litigation of a securities class action”); In re Herley Indus. Inc., No. 06-2596,
22
     2010 U.S. Dist. LEXIS 3463, at *8, n.2 (E.D. Pa. Jan. 15, 2010) (holding that courts “retain inherent
23
     power to reconsider the appointment of a lead plaintiff during the course of a securities class action
24
     because it is the Court’s continuing duty to ensure the lead plaintiff is competent to represent the
25
     class.”). Specifically, a motion to substitute a lead plaintiff is appropriate where, as here, “it is
26

27   1
           “Ta Declaration” or “Ta Decl.” refers to the Declaration of Hung G. Ta, dated January 25,
28 2019, filed contemporaneously with this motion.
                                                         3
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                          PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                         NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 9 of 13



 1 necessary to maintain representation of the prospective class.” In re NYSE Specialists, 240 F.R.D at

 2 139-40; see also Manual for Complex Litigation, § 21.26 (“Later replacement of a class representative

 3 may become necessary if, for example, the representative[ ] … is no longer pursuing the litigation.”).

 4          When substituting a new Lead Plaintiff, the Court need not re-start the PSLRA notice process.
 5 “[T]he statute [PSLRA] does not contemplate any sort of lead-plaintiff proceedings beyond the very

 6 earliest stages of the litigation. … The absence of statutory lead-plaintiff mechanics for suits already

 7 in progress stands in stark contrast to the detailed mechanics cited above for suits that are only just

 8 beginning. This alone suggests that Congress contemplated invoking the PSLRA’s lead plaintiff

 9 process only once -- at the very beginning of the suit.” In re Portal Software, Inc. Sec. Litig., No. C-

10 03-5138-VRW, 2005 U.S. Dist. LEXIS 41178, at *9-10 (N.D. Cal. Mar. 9, 2005). As Chief Judge

11 Walker noted in Portal Software, there is a “practical sense to this outcome,” because “[i]t would turn

12 securities litigation into a game of snakes and ladders to hold that any time a new plaintiff is added,

13 the action must ‘go back to square one’ and recommence the PSLRA lead plaintiff selection process.

14 Relatedly, there is no indication that Congress intended such repetitive preliminaries to securities

15 litigation.” Id. at *14. See also In re Impax Labs., 2008 U.S. Dist. LEXIS 104485 at *28 (citing In re

16 Portal Software and allowing the plaintiffs to substitute a new Lead Plaintiff without need for further

17 notice under the PSLRA).2

18          B.      Mr. Frunze Should Be Appointed As The Substitute Lead Plaintiff
19          The Court should appoint Mr. Frunze as the Lead Plaintiff in place of Mr. Anvari.
20          First, as reflected in his declaration submitted with this motion, Mr. Frunze is familiar with
21

22   2
             Numerous other courts have followed the approach stated by the courts of the Northern
     District of California in Portal Software and Impax. See, e.g., Morgan v. AXT, Inc., No. C04-04362
23
     (MJJ) (N.D. Cal. Mar. 14, 2007), Dkt. No. 93 (granting motion of lead plaintiff to withdraw and
24   substituting new lead plaintiff); In re Rackable Systems, Inc. Sec. Litig., No. C09-0222-CW (N.D.
     Cal. Mar. 22, 2010), Dkt. No. 53 (permitting lead plaintiff to withdraw under Rule 21 and substituting
25   in new lead plaintiff); Johnson v. CBD Energy, Ltd., No. H-15-1668, 2016 U.S. Dist. LEXIS 87174,
     *22-24 (S.D. Tex. July 6, 2016) (noting Impax, and its proposition that “there is no need to reopen
26   the lead plaintiff process when there is a named plaintiff who has standing” and granting motion to
     substitute in a new lead plaintiff); Billhofer, 2010 U.S. Dist. LEXIS 99438 at *8-9 (ordering that
27
     “Billhofer’s motion to withdraw as Lead Plaintiff is granted, and Jenkins is substituted as Lead
28   Plaintiff in this action”).
                                                       4
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                         PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 10 of 13



 1 the facts of this lawsuit, understands his responsibilities and obligations as a Lead Plaintiff, and is

 2 ready, willing and able to serve the interests of the putative Class. Declaration of Artiom Frunze,

 3 (“Frunze Decl.”), attached as Ex. B to the Ta Declaration. Specifically, Mr. Frunze is already a party

 4 to this lawsuit, having been added as a named plaintiff by stipulation of the parties, which was so-

 5 ordered by the Court on January 7, 2019. Dkt. No. 186. With the approval of the existing Lead

 6 Plaintiff, Mr. Frunze and the other named plaintiff, Pumaro LLC, have now proceeded to move for

 7 class certification and requested appointment as the Class Representatives. Dkt. Nos. 193 to 195.

 8          Second, Mr. Frunze has a significant financial interest in this lawsuit, larger than the financial
 9 interest of Mr. Anvari which rendered him the presumptive Lead Plaintiff under the PSLRA. 15

10 U.S.C. § 77z-1(a)(3)(B)(iii)(I)(bb). Specifically, Mr. Anvari was promised 133,608.75 Tezos tokens

11 in the Tezos initial coin offering (“Tezos ICO”) (based on an investment of 250 Ethereum). Dkt. No.

12 70-3. By comparison, Mr. Frunze was promised a total of 165,607.38 Tezos tokens in the Tezos ICO,

13 or nearly 25% more than the number promised to Mr. Anvari (based on an investment of 238

14 Ethereum).3 Frunze Decl. at ¶ 4.

15          Third, as reflected in Plaintiffs’ pending motion for class certification (Dkt. Nos. 193 to 195),
16 Mr. Frunze satisfies the requirements of Fed. R. Civ. P. 23. For purposes of assessing the Lead

17 Plaintiff, “typicality and adequacy of representation are the only provisions relevant to a

18 determination of lead plaintiff under the PSLRA.” In re Oxford Health Plans, Inc. Sec. Litig., 182

19 F.R.D. 42, 49 (S.D.N.Y. 1998) (citation omitted); In re Cavanaugh, 306 F.3d 726, 730 (9th Cir. 2002)

20 (focusing “in particular” on typicality and adequacy when assessing lead plaintiff).

21          Rule 23(a)(3) requires that the class representative’s claims or defenses must be “typical” of
22 the claims or defenses of the prospective class. “The test of typicality is ‘whether other members

23 have the same or similar injury, whether the action is based on conduct which is not unique to the

24 named plaintiffs, and whether other class members have been injured by the same course of conduct.’”

25 Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014). Where a “[p]laintiff’s claims are based upon the

26

27   3
          The Tezos ICO incentivized investors by awarding bonus tokens to investors who, like Mr.
28 Frunze, invested earlier in the Tezos ICO.
                                                        5
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                         PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                        NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 11 of 13



 1 same course of events as the claims of all class members, and all claims are based on the same theories

 2 and will be proven by the same evidence,” they are typical of the class. In re Celera Corp. Sec. Litig.,

 3 No. 5:10-cv-02604-EJD, 2014 U.S. Dist. LEXIS 25098, at *9 (N.D. Cal. Feb. 25, 2014). Here, Mr.

 4 Frunze’s claims, like the claims of the rest of the Class, are all based on Defendants’ sale of

 5 unregistered securities, and his purchases of Tezos tokens, in the July 2017 Tezos ICO. The legal

 6 and factual arguments that Mr. Frunze advances regarding Defendants’ liability are the same as the

 7 arguments that other Class members would advance in support of their claims. Thus, the typicality

 8 requirement is readily satisfied.

 9          Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect the
10 interests of the class.” In the Ninth Circuit, resolution of “two questions” determines legal adequacy:

11 “‘(1) do the named plaintiffs and their counsel have any conflicts of interest with other class members

12 and (2) will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the

13 class?’” In re LendingClub Secs. Litig., 282 F. Supp. 3d 1171, 1182 (N.D. Cal. 2017) (quoting Hanlon

14 v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)). Here, Mr. Frunze and the putative Class

15 members were all sold unregistered securities in violation of the Securities Act of 1933, and Mr.

16 Frunze’s interest in establishing Defendants’ liability and obtaining appropriate relief is wholly

17 aligned with the interests of absent Class members. Accordingly, there is no indication of any conflict

18 of interest. In addition, Mr. Frunze has retained LTL and HGT Law, whom this Court already

19 appointed as Co-Lead Counsel. As demonstrated throughout the course of this litigation, Co-Lead

20 Counsel have capably and diligently led this litigation since their appointment.

21          Fourth, Defendants will not be prejudiced by the substitution of a new Lead Plaintiff, because
22 the significance of a Lead Plaintiff is to control the litigation only up until Class Representatives are

23 appointed. See In re Oxford Health Plans, Inc. Sec. Litig., 199 F.R.D. 119, 125 (S.D.N.Y. 2001) (“the

24 class representative is going to control the case. He is the Rule 23 fiduciary, not the lead plaintiffs.”);

25 In re Portal Software, 2005 U.S. Dist. LEXIS 41178, at *14-15 ([t]he PSLRA’s lead plaintiff

26 provisions is designed only to get cases off on the right foot.”). Substituting the Lead Plaintiff

27 therefore does not fundamentally alter the course of the litigation. That is especially the case here,

28
                                                        6
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                          PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                         NO. 3:17-CV-06779-RS
           Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 12 of 13



 1 because Mr. Frunze has also moved to be appointed as a Class Representative. Thus, from the

 2 Defendants’ perspective, nothing changes in terms of the relevance or importance of obtaining

 3 discovery from Mr. Frunze.4 Before filing this motion, Co-Lead Counsel notified Defendants’

 4 counsel of Mr. Anvari’s decision to withdraw. Defendants have indicated that, as of the date of filing

 5 of this motion, Defendants do not take any position with respect to this motion.

 6             Fifth, the Court should appoint Mr. Frunze as the substitute Lead Plaintiff because it will
 7 ensure continuity of litigation strategy and judicial economy. Mr. Frunze is already a named party to

 8 this lawsuit, and he is represented by the same counsel as Mr. Anvari. Substituting Mr. Frunze as the

 9 Lead Plaintiff will therefore protect the interests of absent class members and avoid duplication of

10 effort.

11                                               CONCLUSION
12             For all the foregoing reasons, the Court should allow Mr. Anvari to withdraw as Lead Plaintiff,
13 and appoint Mr. Frunze as the substitute Lead Plaintiff.

14

15       Date: January 25, 2019                               LTL ATTORNEYS LLP
16
                                                              By: s/ Enoch H. Liang
17                                                                   Enoch H. Liang
                                                                     LTL ATTORNEYS LLP
18                                                                   601 Gateway Boulevard, Suite 1010
                                                                     South San Francisco, California 94080
19                                                                   Tel: 650-422-2130
                                                                     Fax: 213-612-3773
20
                                                                     enoch.liang@ltlattorneys.com
21
                                                                     James M. Lee
22                                                                   Caleb H. Liang
                                                                     LTL ATTORNEYS LLP
23                                                                   300 S. Grand Ave., 14th Floor
                                                                     Los Angeles, California 90071
24
                                                                     Tel: 213-612-8900
25                                                                   Fax: 213-612-3773
                                                                     james.lee@ltlattorneys.com
26                                                                   caleb.liang@ltlattorneys.com
27   4
           In addition, Mr. Anvari is making himself available for a deposition, which Defendants remain
28 interested in pursuing even though Mr. Anvari is withdrawing as Lead Plaintiff.
                                                          7
                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                            PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                           NO. 3:17-CV-06779-RS
     Case 3:17-cv-06779-RS Document 196 Filed 01/25/19 Page 13 of 13



 1
                                                   Hung G. Ta
 2                                                 JooYun Kim
 3                                                 HUNG G. TA, ESQ., PLLC
                                                   250 Park Avenue, 7th Floor
 4                                                 New York, New York 10177
                                                   Tel: 646-453-7288
 5                                                 Fax: 646-453-7289
                                                   hta@hgtlaw.com
 6                                                 jooyun@hgtlaw.com
 7
                                            Lead Counsel for Court-Appointed Lead
 8                                          Plaintiff and the Class

 9                                                 William R. Restis
                                                   THE RESTIS LAW FIRM, P.C.
10                                                 402 West Broadway, Suite 1520
11                                                 San Diego, CA 92101
                                                   Tel: 619.270.8383
12                                                 william@restislaw.com

13                                                 Joseph J. DePalma
                                                   Bruce D. Greenberg
14
                                                   Jeremy Nash
15                                                 LITE DEPALMA GREENBERG,
                                                   LLC
16                                                 570 Broad Street, Suite 1201
                                                   Newark, NJ 07102
17                                                 Tel: (973) 623-3000
                                                   Fax: (973) 623-0858
18
                                                   jdepalma@litedepalma.com
19                                                 bgreenberg@litedepalma.com
                                                   jnash@litedepalma.com
20
                                            Additional Counsel for the Class
21

22

23

24

25

26

27

28
                                        8
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
                                 NO. 3:17-CV-06779-RS
